UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7144



BRIHEIM LAFEE RICE,

                                              Plaintiff - Appellant,

          versus


J.   BLANKS,  Sergeant/Security;    B.    HINES-
COLLINS, Sergeant/Security,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-599)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Briheim Lafee Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Briheim Lafee Rice appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint, denying

his petition for preliminary injunction, and denying his motion for

reconsideration.      We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Rice v. Blanks, No. CA-05-599 (E.D. Va.

June 21, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -